Case 2:20-cv-14962-JMV-JBC Document 1 Filed 10/26/20 Page 1 of 12 PagelD: 1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

DUNKIN’ DONUTS FRANCHISING LLC, a
Delaware Limited Liability Company; and
DD IP HOLDER LLC, a Delaware Limited

Liability Company;

Plaintiffs,

Vv.

MANTIFF, INC., a New Jersey Company; and

)
)
)
)
)
)
)
) Case No.
)
)
)
HITEN BHATT; an individual;
)

Defendants.

 

COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF

This is an action for breach of contract, trademark infringement, trade dress infringement,
and unfair competition arising from Defendants’ violation of their Franchise Agreement with
Dunkin’. Defendants breached the agreement by repeatedly violating Dunkin’s operational
standards relating to health, food safety, and sanitation at their former franchised shop.
Defendants received multiple written notices identifying their defaults and demanding that they
be promptly cured but they have failed to remedy the situation. Indeed, the most recent
inspection revealed the presence of insects, floors and equipment were extremely dirty, food was
not properly labelled and dated, a water faucet was not functional, equipment was not properly
maintained, and food safety inspection forms had not been completed, to name but a few of the
violations identified. Based on these repeated violations, Plaintiffs recently sent Defendants a
Notice of Default and Termination terminating their Franchise Agreement. Defendants’
continued use and enjoyment of Plaintiffs’ trademarks, trade names, and trade dress after the

effective date of the termination of the Franchise Agreement is a violation of the Lanham Act,
Case 2:20-cv-14962-JMV-JBC Document 1 Filed 10/26/20 Page 2 of 12 PagelD: 2

15 U.S.C. §§ 1051 et seg. Plaintiffs seek monetary, injunctive, and other relief against
Defendants for the reasons set forth below.
| PARTIES

1. Plaintiff Dunkin’ Donuts Franchising LLC is a Delaware limited liability
company with its principal place of business at 130 Royall Street, Canton, Massachusetts. It is
engaged in the business of franchising independent businesspersons to operate Dunkin’ shops
throughout the United States. Dunkin’ franchisees are licensed to use the Dunkin’ trade names,
service marks, and trademarks and to operate under the Dunkin’ system, which involves the
production, merchandising, and sale of donuts and related products utilizing a specially designed
building with special equipment, equipment layouts, interior and exterior accessories,
identification schemes, products, management programs, standards, specifications, proprietary
marks and identification.

2. Plaintiff DD IP Holder LLC is a Delaware limited liability company with its
principal place of business at 130 Royall Street, Canton, Massachusetts. DD IP Holder LLC is
the owner of the trademarks, service marks, and trade names “Dunkin’” and “Dunkin’ Donuts,”
and related marks. Unless otherwise specified, Dunkin’ Donuts Franchising LLC and DD IP
Holder LLC are hereinafter collectively referred to as “Dunkin’.”

3. DB Master Finance LLC, a Delaware limited liability company, is the sole
member of Plaintiff DD IP Holder LLC. In turn, the sole member of DB Master Finance LLC is
Baskin-Robbins International LLC, a Delaware limited liability company. The sole member of
Baskin-Robbins International LLC is Baskin-Robbins Flavors LLC, a Delaware limited liability
company. The sole member of Baskin-Robbins Flavors LLC is Baskin-Robbins USA LLC, a

California limited liability company. The sole member of Baskin-Robbins USA LLC is Baskin-
Case 2:20-cv-14962-JMV-JBC Document1 Filed 10/26/20 Page 3 of 12 PagelD: 3

Robbins LLC, a Delaware limited liability company. The sole member of Baskin-Robbins LLC
is Mister Donut of America LLC, a Delaware limited liability company. The sole member of
Mister Donut of America LLC is Dunkin’ Donuts USA LLC, a Delaware limited liability
company. The sole member of Dunkin’ Donuts USA LLC is Dunkin’ Donuts LLC, a Delaware
limited liability company. The sole member of Dunkin’ Donuts LLC is Dunkin’ Brands, Inc., a
Delaware corporation. The principal place of business of all the foregoing entities is at Canton,
Massachusetts.

4. The sole member of Plaintiff Dunkin’ Donuts Franchising LLC is DB Franchising
Holding Company LLC, which is a Delaware limited liability company with its principal place
of business at Canton, Massachusetts. In turn the sole member of DB Franchising Holding
Company LLC is DB Master Finance LLC. As stated above, DB Master Finance LLC is a
Delaware limited liability company with its principal place of business in Canton, Massachusetts.

5. Defendant Mantiff, Inc. is a New Jersey corporation with its principal place of
business in New Jersey. Defendant Mantiff was the owner of a Dunkin’ shop located at 250
State Route 23, Franklin, New Jersey, pursuant to a Franchise Agreement dated January 31,
2016.

6. Defendant Hiten Bhatt is a natural person and, upon information and belief, a
citizen and resident of the State of New Jersey. Defendant Bhatt is the President and sole
shareholder of Mantiff and personally guaranteed its obligations under the Franchise Agreement
pursuant to an executed personal guarantee.

JURISDICTION AND VENUE
7. This Court has jurisdiction pursuant to Sections 34(a) and 39 of the Lanham Act,

15 US. C. §§ 1116 (a) & 1121, and 28 U.S.C. §§ 1331, 1332(a), 1338, & 1367(a). The amount
Case 2:20-cv-14962-JMV-JBC Document1 Filed 10/26/20 Page 4 of 12 PagelD: 4

in controversy, including the objects of the litigation, exceeds $75,000, exclusive of interest and
costs.

8. This Court has in personam jurisdiction over Defendants because they conduct
business in this district, they are residents of this district, and/or the events giving rise to
Plaintiffs’ claims occurred in this district.

9. Venue is proper in this district pursuant to 28 U.S.C. § 1391(b) because
Defendants reside in this district and/or a substantial part of the events giving rise to Plaintiffs’
claims occurred in this district.

BACKGROUND FACTS
The Dunkin’ Donuts System

10. Dunkin’ is the franchisor of the Dunkin’ franchise system.

11. DD IP Holder LLC is the owner of the trademarks, service marks, and trade
names “Dunkin’” and “Dunkin’ Donuts,” and related marks (referred to hereinafter as the
“Dunkin’ Marks”). Dunkin’ has the exclusive license to use and to license others to use the
Dunkin’ Marks and has, along with its predecessors, used them continuously since
approximately 1960 to identify its donut shops, and the donuts, pastries, coffee, and other
products associated with those shops.

12. DD IP Holder LLC owns numerous federal registrations for the mark “Dunkin’
Donuts,” and related marks. Among those registrations are Registration Nos. 748,901;
1,148,165; 3,328,278; and 4,290,078. Each of these registrations is in full force and effect, and
is incontestable pursuant to 15 U.S.C. § 1065.

13. The Dunkin’ Marks are distinctive and famous and have acquired secondary

meaning.
Case 2:20-cv-14962-JMV-JBC Document 1 Filed 10/26/20 Page 5 of 12 PagelD: 5

14. The Dunkin’ Marks are utilized in interstate commerce.

15, The Dunkin’ Marks have been very widely advertised and promoted by Dunkin’
Donuts over the years. Since 1971, Dunkin’ and its franchisees spent over $2.5 billion on
advertising and promoting the Dunkin’ Marks.

16. | Dunkin’ franchisees currently operate more than 12,000 restaurants worldwide,
including over 9,500 restaurants in the United States. Dunkin’ shops feature Dunkin’s
distinctive trade dress, including the pink and orange color scheme, and the frankfurter lettering
style. In the more than sixty years since the Dunkin’ system began, millions of consumers have
been served in Dunkin’ shops.

17. As aresult of the extensive sales, advertising, and promotion of items identified
by the Dunkin’ Marks, the public has come to know and recognize the Dunkin’ Marks, and to
associate them exclusively with products and services offered by Dunkin’ and its franchisees.
The Dunkin’ Marks are among the best and most widely known trademarks in the United States
today, and are assets of inestimable value to Dunkin’, representing and embodying Dunkin’s
considerable goodwill and favorable reputation.

Obligations Under the Franchise Agreement

18. Under the Franchise Agreement, Defendants agreed to use the Dunkin’ Marks,
including but not limited to, its trademarks, service marks, logos, emblems, trade dress and other
indicia of origin, only in the manner and to the extent specifically licensed by the Franchise
Agreement. (Franchise Agreement § 9.0).

19. Pursuant to the Franchise Agreement, Dunkin’ has “the right to establish

“Standards” for various aspects of the System that include the . . . quality of the operating
Case 2:20-cv-14962-JMV-JBC Document 1 Filed 10/26/20 Page 6 of 12 PagelD: 6

systems of restaurants and other concepts; the products that are sold; . . . and all other things
affecting the experience of consumers who patronize our System.” (Franchise Agreement § 2.2).

20. Defendants also agreed that “[a]s franchisee, [they] have the right and
responsibility to exercise day-to-day control over [their] franchised business to meet those
Standards... .” Ud. § 2.3.)

21. Defendants further agreed to operate their franchise in accordance with Dunkin’s
operational Standards, including but not limited to complying with all requirements relating to
health, food safety, and sanitation. U/d. §§ 7.0, 7.0.8.)

22. Defendants agreed to cure a violation of “any Standard relating to health,
sanitation or safety . . . within twenty-four hours after delivery of notice of default to you in our
then-standard form or forms of communication.” (/d. § 14.1.3.)

23. Defendants also agreed that Dunkin’ may terminate the Franchise Agreement
without providing them an opportunity to cure if they default under the Franchise Agreement and
they have received three (3) or more previous notices to cure for the same or substantially similar
default (whether or not they have cured the default), within the immediately preceding twelve-
month period. (Ud. § 14.2.)

24. Defendants agreed that upon the termination of the Franchise Agreement, among
other things, their right to use the Dunkin’ Marks and system would cease, and that they would
immediately cease to operate the franchised business, cease to use the proprietary marks and
system, and would not, directly or indirectly, hold themselves out as present or former

franchisees of Dunkin’. (/d. §§ 14.7.2, 14.7.3).
Case 2:20-cv-14962-JMV-JBC Document 1 Filed 10/26/20 Page 7 of 12 PagelD: 7

25. Defendants also agreed that they would promptly pay Dunkin’ all sums owing and
any damages, interest, costs, and expenses, including reasonable attorneys’ fees, incurred as a
result of Defendants’ defaults. (/d. § 14.4.4.)

Defendants’ Defaults

26. Defendants breached the Franchise Agreement by committing the conduct
described below.

27. On August 18, 2020, August 25, 2020, August 29, 2020, October 10, 2020,
Defendants’ shops were inspected by Plaintiffs’ personnel. The inspections revealed numerous
violations of Dunkin’s standards for health, food safety, and sanitation.

28. On August 26, 2020, August 31, 2020, and October 10, 2020, Defendants were
sent Notices to Cure notifying them that they were in default of their Franchise Agreement based
on their failure to comply with Dunkin’s standards. The Notices requested that they cure the
violations identified on the inspection forms they were provided within 24 hours, per the terms of
the Franchise Agreement. In each instance Defendants failed to cure the violations.

29. On October 15, 2020, Defendants’ shop was inspected and once again found to be
in default of Dunkin’s standards. For example, the inspection revealed the presence of insects,
floors and equipment were extremely dirty, food was not properly labelled and dated, a water
faucet was not functional, equipment was not properly maintained, and food safety inspection
forms had not been completed, to name but a few of the violations identified. Past inspections
detected many of the same violations as well as additional violations such as equipment with
mold being used, food not being thawed properly, a leaking sink, food not maintained at proper
temperature, unapproved chemicals, expired food, lack of dairy and sugar dispensers, and dirty

equipment that was not being properly cleaned, again to name but a few of the violations present.
Case 2:20-cv-14962-JMV-JBC Document 1 Filed 10/26/20 Page 8 of 12 PagelD: 8

30. Accordingly, pursuant to the applicable provisions of the Franchise Agreement,
on October 19, 2020, Dunkin’ sent Defendants a Notice of Default and Termination (the “Notice
of Termination”). The Notice of Termination terminated the Franchise Agreement, stated the
grounds for termination, and requested that Defendants comply with their post-termination
obligations within sixty (60) days of receipt of the Notice of Termination, as set forth in the

Franchise Agreement.

COUNT I
(Breach of Contract - Breach of Franchise Agreement)

31. The allegations of paragraphs 1 through 30 are hereby incorporated by reference.

32. Dunkin’ has performed all of its obligations under the Franchise Agreement.

33. Defendants’ conduct described herein constitutes breaches of the above-described
contractual obligations contained in the Franchise Agreement.

34. These breaches constitute good cause for terminating the Franchise Agreement.

35. As a result of Defendants’ actions, Dunkin’ has suffered and is continuing to
suffer irreparable injury, and has incurred and is continuing to incur monetary damage in an
amount that has yet to be determined.

COUNT Il
(Trademark Infringement)

36. The allegations of paragraphs 1 through 35 are hereby incorporated by reference.

37. The use in commerce of the Dunkin’ Marks and trade names by Defendants
outside the scope of the Franchise Agreement and without Plaintiffs’ consent is likely to confuse
or deceive the public into believing, contrary to fact, that the unauthorized activities of

Defendants are licensed, franchised, sponsored, authorized, or otherwise approved by Plaintiffs.
Case 2:20-cv-14962-JMV-JBC Document 1 Filed 10/26/20 Page 9 of 12 PagelD: 9

Such unauthorized use of Dunkin’s Marks infringes its exclusive rights in its trademarks under
Section 32 of the Lanham Act, 15 U.S. C. § 1114 and applicable state law.

38. The acts of Defendants were and are being done knowingly and intentionally to
cause confusion, or to cause mistake, or to deceive.

39. As a result of Defendants’ actions, Dunkin’ has suffered and is continuing to
suffer irreparable injury, and has incurred and is continuing to incur monetary damage in an

amount that has yet to be determined.

COUNT III
(Unfair Competition)

40. The allegations of paragraphs | through 39 are hereby incorporated by reference.

41. The use in commerce of Dunkin’s Marks by Defendants outside the scope of the
Franchise Agreement and without the consent of Plaintiffs is likely to cause confusion, or to
cause mistake, or to deceive as to the origin, sponsorship, or approval of their goods, services, or
commercial activities by another person. Such unauthorized use of Dunkin’s Marks violates
Section 43 of the Lanham Act, 15 U.S.C. § 1125(a) and applicable state law.

42. The acts of Defendants were and are being done knowingly and intentionally to
cause confusion, or to cause mistake, or to deceive.

43. As a result of Defendants’ actions, Dunkin’ has suffered and is continuing to
suffer irreparable injury, and has incurred and is continuing to incur monetary damage in an

amount that has yet to be determined.

COUNT IV
(Trade Dress Infringement)

44. The allegations of paragraphs 1 through 43 are hereby incorporated by reference.
Case 2:20-cv-14962-JMV-JBC Document1 Filed 10/26/20 Page 10 of 12 PagelD: 10

45. Defendants’ shop is identified by signs, exterior appearance, packaging,
containers, and other items on which the words “Dunkin’” and “Dunkin’ Donuts” appear in the
same lettering style and in the same distinctive color scheme as Dunkin’ uses for the donut shops
operated by their licensees.

46. The use by Defendants of trade dress that is identical to the Dunkin’ trade dress
outside the scope of the Franchise Agreement constitutes a false designation of the origin of
Defendants’ shop, which is likely to cause confusion, or to cause mistake, or to deceive the
public as to the affiliation, connection, or association of their shop with the Dunkin’ shops
operated by Dunkin’s licensees. Such adoption of the Dunkin’ trade dress violates Section 43 of
the Lanham Act, 15 U.S.C. § 1125, and the common law.

47, The acts of Defendants were and are being done knowingly and intentionally to
cause confusion, or to cause mistake, or to deceive.

48. Asa result of Defendants’ actions, Dunkin’ has suffered and is continuing to
suffer irreparable injury, and has incurred and is continuing to incur monetary damage in an
amount that has yet to be determined.

PRAYER FOR RELIEF

WHEREFORE, Plaintiffs pray that this Court:

a. Enter a declaratory judgment order stating that the conduct of Defendants violated

the terms of the Franchise Agreement, and constitutes good cause for terminating the agreement;

b. Enter an injunctive order ratifying and enforcing the termination of the Franchise

Agreement as of the effective date of termination;

c. Enter a judgment in favor of Dunkin’ for the damages it has incurred as a result of

the breaches of the Franchise Agreement by Defendants;

10
Case 2:20-cv-14962-JMV-JBC Document1 Filed 10/26/20 Page 11 of 12 PagelD: 11

d. Enjoin Defendants and all those acting in concert with them from infringing upon
Dunkin’s trademarks, trade dress, and trade names and from otherwise engaging in unfair
competition with Dunkin’;

e. Enter an injunctive order directing Defendants to comply with their post-
termination obligations under any contract with Plaintiffs, including but not limited to the
Franchise Agreement and Option to Assume Lease Agreement (or similar agreement giving
Plaintiffs the option to assume the lease upon termination), and to take all steps required to
transfer their leasehold interests in the shop to Dunkin’ or its designee(s) in the event that
Dunkin’ elects to exercise any rights it or any of its affiliates or subsidiaries might have in such

interests;

f. Award Plaintiffs prejudgment interest in accordance with Section 35 of the
Lanham Act, 15 U.S.C. § 1117;
g. Award Plaintiffs their costs and attorneys’ fees incurred in connection with this

action pursuant to the Franchise Agreement and Section 35 of the Lanham Act, 15 U.S.C.

§ 1117; and
h. Award Plaintiffs such other relief as this Court may deem just and proper.
Dated: October 22, 2020 Respectfully submitted,

SAIBER LLC

Attorneys for Plaintiffs Dunkin’ Donuts Franchising
LLC and DD IP Holder LLC

/s/ Robert B. Nussbaum
Robert B. Nussbaum, Esq.
SAIBER LLC
18 Columbia Turnpike, Suite 200
Florham Park, New Jersey 07932
Telephone: (973) 622-3333

11
Case 2:20-cv-14962-JMV-JBC Document1 Filed 10/26/20 Page 12 of 12 PagelD: 12

Facsimile: (973) 622-3349
rbn@saiber.com

David E. Worthen (pro hac vice to be filed)
PLAVE KOCH PLC

12005 Sunrise Valley Drive

Suite 200

Reston, Virginia 20191

Telephone: (703) 774-1200

Facsimile: (703) 774-1201
dworthen@plavekoch.com

12
